Name: Commission Regulation (EEC) No 203/85 of 25 January 1985 establishing the list of products processed from fruit and vegetables the granting of import licences for which is covered by special rules
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 No L 23/24 Official Journal of the European Communities 26 . 1 . 85 COMMISSION REGULATION (EEC) No 203/85 of 25 January 1985 establishing the list of products processed from fruit and vegetables the granting of import licences for which is covered by special rules THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 988/84 (2), and in particular Articles 9 (3) and 10 (3) thereof, Whereas Commission Regulation (EEC) No 1303/83 of 20 May 1983 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables (3), as last amended by Regulation (EEC) No 186/85 (4), states that the Commission may decide that for products in respect of which import trends need to be followed in a detailed manner in order to appreciate the possibility of disturbance or threatened disturbance of the market import licences, with or without advance fixing of the levy, shall be issued on the fifth working day following that on which the application was lodged ; Whereas protective measures were introduced for cultivated mushrooms in brine and for cultivated mushrooms in vinegar ; whereas, these measures having now been discontinued, it is advisable in regard to issuing of import licences for these products to make use of the provisions of Article 2 (2) of Regula ­ tion (EEC) No 1303/83, HAS ADOPTED THIS REGULATION : Article 1 The provisions of Article 2 (2) of Regulation (EEC) No 1303/83 shall apply to the following products : CCT heading No NIMEXE code Description ex 07.03 E ex 07.03-61 Cultivated mushrooms provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption ex 20.01 C ex 20.01-30 Cultivated mushrooms prepared or preserved by vinegar or acetic acid Article 2 This Regulation shall enter into force on 1 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1984 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 73 , 21 . 3 . 1977, p. 1 . (2) OJ No L 103 , 16 . 4. 1984, p. 11 . 0 OJ No L 138 , 27. 5 . 1983, p. 25 . 0 OJ No L 21 , 25 . 1 . 1985, p. 8 .